            Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:20-cv-1124
CAPITAL INVESTMENT                        )
GROUP, LLP, d/b/a                         )
CLEAR CREEK CAVE,                         )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant CAPITAL INVESTMENT GROUP, LLP,

d/b/a CLEAR CREEK CAVE, pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part

36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas

                                              1
             Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 2 of 14




(Bexar County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

        7.     Defendant CAPITAL INVESTMENT GROUP, LLP, d/b/a CLEAR

CREEK CAVE (hereinafter “CLEAR CREEK CAVE”) is a Texas for profit limited

liability partnership that transacts business in the state of Texas and within this judicial

district.

        8.     CLEAR CREEK CAVE may be properly served with process via its

registered agent for service, to wit: Luis Lidsky, 210 Lee Barton Drive, #501, Austin,

Texas 78704.

                                              2
             Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 3 of 14




                              FACTUAL ALLEGATIONS

       9.     On or about September 19, 2020, Plaintiff was a customer at “Machu

Picchu Peruvian Restaurant” a business located at 7007 Bandera Road, #12, San Antonio,

Texas 78240, referenced herein as the “Machu Picchu.”

       10.    CLEAR CREEK CAVE is the owner or co-owner of the real property and

improvements that the Machu Picchu is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.    Plaintiff lives approximately 6 miles from the Machu Picchu and Property.

       12.    Plaintiff’s access to the business(es) located at 7007 Bandera Road, San

Antonio, Bexar County Property Identification number 227390 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Machu Picchu and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                               3
               Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 4 of 14




       14.      Plaintiff intends to revisit the Machu Picchu and Property to purchase

goods and/or services.

       15.      Plaintiff travelled to the Machu Picchu and Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at the Machu

Picchu and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Machu Picchu and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to

                                              4
              Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 5 of 14




               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Machu Picchu is a public accommodation and service establishment.


                                              5
             Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 6 of 14




       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Machu Picchu must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Machu Picchu and the Property in his capacity as a customer of the Machu Picchu and

Property and as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Machu Picchu and Property that preclude

and/or limit his access to the Machu Picchu and Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Machu Picchu and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Machu Picchu

                                            6
             Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 7 of 14




and Property and as an independent advocate for the disabled, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Machu Picchu and Property that preclude and/or

limit his access to the Machu Picchu and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       29.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Machu Picchu and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Machu Picchu and Property, including those specifically set forth herein, and

make the Machu Picchu and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Machu Picchu and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Machu Picchu and Property include, but are not limited to:

       (a)    ACCESSIBLE ELEMENTS:

                                            7
        Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 8 of 14




(i) The Property lacks an accessible route from accessible parking space near

    Speedy Cash to the accessible entrances of the Property in violation of section

    208.3.1 of the 2010 ADAAG standards. This violation would make it difficult

    for Plaintiff to access the units of the Property.

(ii) Near Texas Concept Remodeling, the two accessible parking spaces and

    associated access aisle have a running slope in excess of 1:48 in violation of

    section 502.4 of the 2010 ADAAG standards and are not level. This violation

    would make it dangerous and difficult for Plaintiff to exit and enter their

    vehicle while parked at the Property.

(iii)    Near Texas Concept Remodeling, the access aisle to the accessible parking

    space is not level due to the presence of an accessible ramp in the access aisle

    in violation of section 502.4 of the 2010 ADAAG standards. This violation

    would make it dangerous and difficult for Plaintiff to exit and enter their

    vehicle while parked at the Property.

(iv)     Near Texas Concept Remodeling, the accessible curb ramp is improperly

    protruding into the access aisle of the accessible parking space in violation of

    section 406.5 of the 2010 ADAAG Standards. This violation would make it

    difficult and dangerous for Plaintiff to exit/enter their vehicle.

(v) Near Texas Concept Remodeling, the accessible ramp side flares have a slope

    in excess of 1:10 in violation of section 406.3 of the 2010 ADAAG standards.

    This violation would make it dangerous and difficult for Plaintiff to access the

    units of the Property.

                                        8
        Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 9 of 14




(vi)     Near Texas Concept Remodeling, the accessible parking space is missing

    an identification sign in violation of section 502.6 of the 2010 ADAAG

    standards. This violation would make it difficult for Plaintiff to locate an

    accessible parking space.

(vii)    Near Texas Concept Remodeling, the accessible parking space has a cross-

    slope in excess of 1:48 in violation of section 502.4 of the 2010 ADAAG

    standards and is not level. This violation would make it dangerous and difficult

    for Plaintiff to exit and enter their vehicle while parked at the Property.

(viii) Near Texas Concept Remodeling, the walking surfaces of the accessible

    route have extreme slope, in excess of 1:10, in violation of section 403.3 of the

    2010 ADAAG standards. This violation would make it dangerous and difficult

    for Plaintiff to access the units of the Property.

(ix)     Near Texas Concept Remodeling, as a result of the extreme slope

    exceeding 1:8 along the access route, the Property lacks an accessible route

    connecting accessible facilities, accessible elements and/or accessible spaces of

    the Property in violation of section 206.2.2 of the 2010 ADAAG standards.

    This violation would make it difficult for Plaintiff to access public features of

    the Property.

(x) Near Unit 15, the walking surfaces of the accessible route have extreme slope,

    in excess of 1:10, in violation of section 403.3 of the 2010 ADAAG standards.

    This violation would make it dangerous and difficult for Plaintiff to access the

    units of the Property.

                                        9
       Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 10 of 14




(xi)     Near Unit 15, as a result of the extreme slope exceeding 1:8 along the

    access route, the Property lacks an accessible route connecting accessible

    facilities, accessible elements and/or accessible spaces of the Property in

    violation of section 206.2.2 of the 2010 ADAAG standards. This violation

    would make it difficult for Plaintiff to access public features of the Property.

(xii)    Near Unit 12, the walking surfaces of the accessible route have extreme

    slope, in excess of 1:8, in violation of section 403.3 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the units of the Property.

(xiii) Near Unit 12, as a result of the extreme slope in excess of 1:8 along the

    access route, the Property lacks an accessible route connecting accessible

    facilities, accessible elements and/or accessible spaces of the Property in

    violation of section 206.2.2 of the 2010 ADAAG standards. This violation

    would make it difficult for Plaintiff to access public features of the Property.

(xiv) The accessible route near Texas Concept Remodeling and Units 12 and 15

    has a rise greater than 6 (six) inches but does not have handrails complying

    with section 505 of the 2010 ADAAG standards, this is a violation of section

    405.8 of the 2010 ADAAG standards. This violation would make it difficult

    for Plaintiff to access the units of the Property.

(xv)     There are multiple areas of the Property which has the access route with

    running slopes greater than 1:20 and total vertical rises in the access routes

    exceeding six (6) inches but do not have handrails complying with section 505

                                        10
    Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 11 of 14




   of the 2010 ADAAG standards, this is a violation of section 405.8 of the 2010

   ADAAG standards. This violation would make it difficult for Plaintiff to

   access the units of the Property.

(xvi) At Bella XY Boutique, there is a doorway threshold with a vertical rise in

   excess of ½ (one half) inch and does not contain a bevel with a maximum slope

   of 1:2 in violation of section 404.2.5 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to access the

   interior of the Property.

(xvii) At Dolly International African Market, there is a doorway threshold with a

   vertical rise in excess of ½ (one half) inch and does not contain a bevel with a

   maximum slope of 1:2 in violation of section 404.2.5 of the 2010 ADAAG

   standards. This violation would make it dangerous and difficult for Plaintiff to

   access the interior of the Property.

(xviii) Given the improper accessible entrance thresholds at Bella XY Boutique

   and Dolly International African Market, not all entrance doors and doorways

   comply with section 404 of the 2010 ADAAG standards, this is a violation of

   Section 206.4 of the 2010 ADAAG standards. This violation would make it

   dangerous and difficult for Plaintiff to access the interior of the Property.

(xix) The Property lacks an accessible route from the sidewalk to the accessible

   entrance in violation of section 206.2.1 of the 2010 ADAAG standards. This

   violation would make it difficult for Plaintiff to access the units of the

   Property.

                                       11
             Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 12 of 14




       (xx)     Defendant fails to adhere to a policy, practice and procedure to ensure that

             all facilities are readily accessible to and usable by disabled individuals.

       32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Machu Picchu

and Property.

       33.      Plaintiff requires an inspection of Machu Picchu and Property in order to

determine all of the discriminatory conditions present at the Machu Picchu and Property

in violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.       All of the violations alleged herein are readily achievable to modify to

bring the Machu Picchu and Property into compliance with the ADA.

       36.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Machu Picchu and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Machu Picchu and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.      Upon information and good faith belief, the Machu Picchu and Property

have been altered since 2010.

                                                12
                Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 13 of 14




          39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Machu Picchu and Property, including those alleged

herein.

          41.     Plaintiff’s requested relief serves the public interest.

          42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

          44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Machu Picchu and Property to the extent required by the ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)     That the Court find Machu Picchu in violation of the ADA and ADAAG;

          (b)     That the Court issue a permanent injunction enjoining Defendant from

                  continuing their discriminatory practices;

          (c)     That the Court issue an Order requiring Defendant to (i) remove the

                  physical barriers to access and (ii) alter the subject Machu Picchu to make it

                                                  13
      Case 5:20-cv-01124 Document 1 Filed 09/21/20 Page 14 of 14




        readily accessible to and useable by individuals with disabilities to the

        extent required by the ADA;

(d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

        expenses and costs; and

(e)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: September 21, 2020.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    4355 Cobb Parkway, Suite J-285
                                    Atlanta, GA 30339
                                    Tele: (404) 805-2494
                                    Fax: (770) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                      14
